Exhibit 10.2
 
 
PLEDGE AGREEMENT
 
 
THIS PLEDGE AGREEMENT (as amended, restated, supplemented or otherwise modified
from time to time, this “Agreement”) is made and entered into as of October 29,
2012 by Gulf United Energy, Inc., a Nevada corporation (the “Debtor”), in favor
of Sydson Oil & Gas Investments, LLC, a Delaware limited liability company
(“Sydson”), in its capacity as Administrative Agent (herein called “Secured
Party”) pursuant to the Intercreditor Agreement, dated as of the date hereof,
for the benefit of itself and the Investors that are parties to the Purchase
Agreement (defined below), together with other investors that join the Purchase
Agreement pursuant to a Joinder Agreement, as defined therein, (each an
“Investor” and collectively the “Investors”).
 
W I T N E S S E T H:
 
WHEREAS, on the date hereof, the Investors have purchased convertible notes
issued by the Debtor and other investors or the Investors, through a certain
time period described in the Purchase Agreement, may purchase additional
convertible notes in an aggregate principal amount of up to $4,400,000 (such
notes, together with any notes or other securities issued in exchange or
substitution therefor or in addition or replacement thereof, and as any of the
same may be amended, restated, supplemented or otherwise modified and in effect
from time to time, collectively, the “Notes”), which obligations under the Notes
are guaranteed by Gulf United Energy de Colombia Ltd., a company organized under
the laws of the British Virgin Islands and a wholly-owned subsidiary of Gulf
(“BVI Colombia”), Gulf United Energy de Cuenca Trujillo Ltd., a company
organized under the laws of the British Virgin Islands and a wholly-owned
subsidiary of Gulf (“BVI Peru”, together with BVI Colombia, the “BVI Subs”, and
together with Gulf, each a “Company” and collectively, the “Companies”),
pursuant to the guaranty agreements (each a “Guaranty” and collectively, the
“Guaranties”);
 
WHEREAS, in purchasing such Notes, the Investors have made or will make certain
financial accommodations to the Companies pursuant to a Purchase Agreement,
dated as of the date hereof, among the Companies, Secured Party and the
Investors (as amended, restated, supplemented or otherwise modified from time to
time, the “Purchase Agreement”);
 
WHEREAS, the Secured Party, Investors and Companies are parties to that certain
Intercreditor Agreement, dated as of the date hereof, (as amended, supplemented,
restated or otherwise modified from time to time, the “Intercreditor Agreement”)
to govern, among other things, the rights of the Investors regarding the Secured
Obligations and the Collateral (each defined below); and
 
WHEREAS, Debtor will derive substantial benefit and advantage from the financial
accommodations to the Companies set forth in the Purchase Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
 
 

--------------------------------------------------------------------------------

 
1. Definitions.  Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Purchase Agreement and the
Uniform Commercial Code in effect in the State of Texas on the date hereof (the
“UCC”).
 
2. Grant of Security Interest.  To secure the prompt payment and performance in
full when due, whether by lapse of time or otherwise, of the aggregate amount of
the Notes, and payment and performance of all of the other Secured Obligations
(as defined below), the Debtor hereby pledges, hypothecates, assigns, transfers,
sets over, and delivers to Secured Party, and grants to Secured Party a first
priority lien on, and security interest in, and charge on (the “Security
Interest”) any and all right, title and interest of the Debtor in and to the
following, whether now owned or existing or whether owned, acquired, or arising
hereafter (collectively, the “Collateral”):
 
(a) BVI Colombia Equity Interests.  All ordinary shares of BVI  Colombia
presently owned or hereinafter acquired, either directly or indirectly, by the
Debtor, representing 100% of the issued and outstanding ordinary shares of BVI
Colombia (the “Equity Interests”), and, whether or not evidenced or represented
by any stock certificate, certificated security or other instrument, all
certificates representing same, and all rights, benefits, and privileges of
Debtor as a shareholder of BVI Colombia, and all rights, benefits, and
privileges associated with the Equity Interests, including rights to profits,
distributions, return of capital, and voting rights;
 
(b) All accounts and rights now or hereafter attributable to the Equity
Interests and all rights, benefits, and privileges of Debtor now or hereafter
arising under BVI Colombia’s governing documents by which BVI Colombia was
formed, as the same may be amended from time to time (but without affecting
Debtor’s obligations prohibiting such action under this Agreement or the other
Transaction Documents), including, without limitation, all distributions
(whether in the nature of securities, cash, other monies, or property), profits,
return of capital, increases, proceeds, fees, preferences and payments in
partial or complete liquidation or redemption, and other rights or benefits of
whatever nature made with respect to or attributable to the Equity Interests or
which Debtor is now or may hereafter become entitled to receive or exercise with
respect to any of the Equity Interests;
 
(c) All subscriptions, warrants, options, and any other rights issued by BVI
Colombia or any other person whatsoever upon or in connection with the Equity
Interests or any part of the property described in this Section 2;
 
(d) All cash, securities, instruments, documents, dividends, increases,
distributions and profits received as a result of reclassifications,
readjustments, reorganizations, mergers, consolidations, combinations, or
changes in the capital structure of BVI Colombia and any other property at any
time and from time to time received, receivable or otherwise distributed or
delivered to Secured Party, and all rights and privileges pertaining thereto;
 
(e) All securities hereafter delivered to Secured Party in substitution for, or
in addition to any of the foregoing, or certificates representing or evidencing
such securities, and all cash, securities, instruments, documents, dividends,
increases, distributions and profits received therefrom, and any other property
at any time and from time to time received by, receivable by or otherwise
distributed or delivered to Secured Party in respect of or in exchange for any
of the property described herein;
 
 
 

--------------------------------------------------------------------------------

 
(f) All substitutes and replacements for the property described in this
Section 2, and all proceeds (cash and non cash) arising out of the sale,
assignment, exchange, liquidation, collection or other disposition of all or any
portion of the Equity Interests, or the assets of BVI Colombia, or the other
property described in this Section 2, and further including, without limitation,
proceeds in the accounts, chattel paper, instruments, documents, consumer goods,
inventory and equipment;
 
(g) All books and records of Debtor pertaining to any of the above; and
 
(h) All rights, powers and privileges under, and in and to, the foregoing.
 
3. Security for Secured Obligations.  The Security Interest created hereby in
the Collateral constitutes continuing collateral security for the following
obligations (collectively, the “Secured Obligations”): (a) the aggregate
principal amount, interest and other payment obligations due, or which
may  become due, under the Notes, (b) all other monetary and non-monetary
obligations and liabilities of the Companies to the Secured Party and the
Investors under the Purchase Agreement and the other Transaction Documents,
including, without limitation, the Guaranties, and including Curative Actions
consisting of the payment of money, and (c)  all other obligations and
liabilities of the Companies to the Secured Party under this Agreement and the
other Transaction Documents (as each such Transaction Document may be amended,
restated, modified and/or supplemented), whether now existing or hereafter
arising, direct or indirect, liquidated or unliquidated, absolute or contingent,
due or not due and whether under, pursuant to or evidenced by a note, agreement,
guaranty, instrument or otherwise (in each case, irrespective of the
genuineness, validity, regularity or enforceability of such Secured Obligations,
or of any instrument evidencing any of the Secured Obligations or of any
collateral therefor or of the existence or extent of such collateral, and
irrespective of the allowability, allowance or disallowance of any or all of
such Secured Obligations in any case commenced by or against the Debtor under
Title 11, United States Code, including, without limitation, obligations of the
Debtor for post-petition interest, fees, costs and charges that would have
accrued or been added to the Secured Obligations but for the commencement of
such case).
 
4. Delivery of the Collateral.  The Debtor hereby agrees that:
 
(a) Delivery of Certificates.  The Debtor shall deliver to the Secured Party or
its designee (i) all certificates and instruments representing or evidencing the
Equity Interests presently owned by the Debtor and (ii) promptly upon the
receipt by the Debtor, all certificates and instruments representing or
evidencing the Equity Interests that are hereinafter received, whether directly
or indirectly, by the Debtor.  Prior to delivery to the Secured Party or its
designee, all such certificates and instruments constituting the Equity
Interests shall be held in trust by the Debtor for the benefit of the Secured
Party pursuant hereto.  All such certificates shall be delivered in suitable
form for transfer by delivery or shall be accompanied by duly executed
instruments of transfer or assignment in blank in form and content satisfactory
to Debtor and Secured Party.  To the extent that the Equity Interests are not
certificated, Secured Party shall have been provided with evidence that BVI
Colombia has agreed to comply with instructions originated by Secured Party
without further consent by Debtor, all in form and substance satisfactory to
Secured Party such that Secured Party shall have “control” thereof (as defined
in Section 8.106 of the UCC or other sections thereof).
 
 
 

--------------------------------------------------------------------------------

 
(b) Additional Securities.  If the Debtor shall receive by virtue of it being or
having been the owner of the Collateral, any (i) share certificate or other
certificate representing ordinary shares, including without limitation, any
certificate representing a dividend or distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or other equity interests, share splits,
spin-off or split-off, promissory notes or other instruments; (ii) option or
right, whether as an addition to, substitution for, or an exchange for, the
Collateral or otherwise; (iii) dividends payable in securities; or (iv)
distributions of securities in connection with a partial or total liquidation,
dissolution or reduction of capital, capital surplus or paid-in surplus, then
the Debtor shall receive such certificate, instrument, option, right, dividend
or distribution in trust for the benefit of the Secured Party, shall segregate
it from the Debtor’s other property and shall promptly deliver it to the Secured
Party in the exact form received together with any necessary endorsement and/or
appropriate transfer power, duly executed in blank, to be held by the Secured
Party as Collateral and as further collateral security for the Secured
Obligations.
 
(c) Financing Statements.  The Debtor authorizes the Secured Party to file all
such necessary financing statements pursuant to the UCC and all other applicable
financing statements, filings, documents and registrations, as may be reasonably
requested by the Secured Party in order to perfect and protect and enforce the
Security Interest created hereby in the Collateral under applicable law.
 
(d) Documentation under British Virgin Island Law.  In addition to the
foregoing, the Debtor shall deliver to the Secured Party the following (on the
date hereof, unless otherwise set forth below) in form and substance acceptable
to the Secured Party as security in accordance with the terms of this Agreement:
 
(i)  
an executed and undated letter of resignation from each director of BVI Columbia
in form and content satisfactory to Debtor and Secured Party;

 
(ii)  
a signed, undated shareholder proxy and power in favor of the Secured Party in
form and content satisfactory to Debtor and Secured Party;

 
(iii)  
a certified true copy of the resolution passed by BVI Colombia on or before the
date hereof amending, to the extent necessary, BVI Colombia memorandum and/or
articles of association in form and content satisfactory to Debtor and Secured
Party with evidence to the reasonable satisfaction of the Secured Party that an
extract of such resolutions and/or an amended and restated version of the BVI
Colombia memorandum and/or articles of association has been filed at the
Registry of Corporate Affairs in the British Virgin Islands (the “Registry”);

 
 
 

--------------------------------------------------------------------------------

 
(iv)  
a blank signed and undated transfer power in respect of the Equity Interests in
form and content satisfactory to Debtor and Secured Party;

 
(v)  
cause BVI Colombia to execute the acknowledgement and undertaking in form and
content satisfactory to Debtor and Secured Party and within three (3) business
days from the date hereof, provide an executed original thereof to the Secured
Party; and

 
(vi)  
a fully executed Notice of Pledge in the form set forth in Annex A hereto.

 
5. Other Obligations of the Debtor.
 
(a) Waiver.  The Debtor hereby waives promptness, diligence, notice of
acceptance and any other notice with respect to any of the Secured Obligations
and this Agreement and any requirement that the Secured Party exhaust any right
or take any action against the Companies or any other Person or any collateral.
 
(b) Subrogation.  The Debtor will not exercise any rights which the Debtor may
acquire by way of subrogation under this Agreement, by any payment made
hereunder or otherwise until all the Secured Obligations shall have been paid
and performed in full (other than indemnification and other contingent
obligations which by their terms survive termination of the Purchase Agreement
and the other Transaction Documents).  If any amount shall be paid to the Debtor
on account of such subrogation rights at any time when all the Secured
Obligations shall not have been paid in full (other than indemnification and
other contingent obligations which by their terms survive termination of the
Purchase Agreement and the other Transaction Documents), such amount shall be
held in trust for the benefit of the Secured Party and shall forthwith be paid
to the Secured Party to be credited and applied upon the Secured Obligations,
whether matured or unmatured, in any order which it may, in its discretion,
elect.  If (i) the Debtor shall make payment to the Secured Party of all or any
part of the Secured Obligations and (ii) all the Secured Obligations shall be
paid in full (other than indemnification and other contingent obligations which
by their terms survive termination of the Purchase Agreement and the other
Transaction Documents), the Secured Party will, at the Debtor’s request, execute
and deliver to the Debtor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Debtor of an interest in the Secured Obligations resulting from such payment
by the Debtor.
 
6. Representations and Warranties.  The Debtor hereby represents and warrants to
the Secured Party that as of the date hereof:
 
(a) Authorization of the Equity Interests.  The Equity Interests are duly
authorized and validly issued, are fully paid and nonassessable and are not
subject to the preemptive rights of any Person.  All other ordinary shares
constituting Collateral will be duly authorized and validly issued, fully paid
and nonassessable and not subject to the preemptive rights of any Person.
 
 
 

--------------------------------------------------------------------------------

 
(b) Title.  The Debtor has good and indefeasible title to the Collateral and is
and will at all times be the legal and beneficial owner of such Collateral free
and clear of any attachments, levies, taxes, liens, security interests,
hypothecations and encumbrances of every kind and nature (“Liens”).  There
exists no “adverse claim” within the meaning of Section 8.102 of the UCC with
respect to the Equity Interests.
 
(c) Exercising of Rights.  So long as done in accordance with laws affecting the
offering and sale of securities and the UCC or other relevant law in the
applicable jurisdiction, and in accordance with the applicable provisions under
the applicable Joint Operating Agreements covering or related to Blocks CPO-4,
SSJN-5, and VIM-2, as may be amended from time to time (collectively the
“JOAs”), or the Colombian Farmout Agreements (as defined in the Purchase
Agreement), the exercise by the Secured Party of its rights and remedies
hereunder will not violate any material contractual restriction binding on or
affecting the Debtor, the Collateral or any of the Debtor’s other property or
any law or governmental regulation.
 
(d) Debtor’s Authority.  No authorization, approval or action by, and no notice
or filing with any governmental authority or with the issuer of any Equity
Interests is required for the pledges made by the Debtor or for the granting of
the Security Interest by the Debtor pursuant to this Agreement; provided,
however, that certain filings, including, without limitation, the execution and
delivery of a transfer power regarding the Equity Interests, BVI Colombia board
resignation letters and a proxy in favor of Secured Party to vote the Equity
Interests, are required for the exercise by the Secured Party of its rights and
remedies hereunder and the enforcement of the Security Interest under the laws
of the British Virgin Islands.
 
(e) Security Interest/Priority.  This Agreement creates a valid first priority
Security Interest and charge in favor of the Secured Party in the Collateral
under the UCC.  The taking possession by the Secured Party of the certificates
representing the Equity Interests, or, if the Equity Interests are not
certificated, the filing of a UCC financing statement with the Secretary of
State of Nevada, will perfect and establish the first priority of the Secured
Party’s Security Interest in the Equity Interests.
 
(f) Litigation.  There are no pending or, to Debtor’s knowledge, threatened
actions or proceedings before any court, judicial body, administrative agency or
arbitrator which may materially adversely affect the Collateral;
 
(g) Power and Authority.  The Debtor has the requisite power and authority to
enter into this Agreement and any related documents, perform its obligations
hereunder and thereunder and to pledge and assign the Collateral to the Secured
Party in accordance with the terms of this Agreement and in accordance with the
governing documents of BVI Colombia, and that, after giving effect to the
delivery of the Notice of Pledge to BVI Colombia as set forth on Annex A
attached hereto, all provisions of Debtor’s or BVI Colombia’s governing
documents have been fully complied with and that the provisions of such
governing documents in no way affect the efficacy or enforceability of this
Agreement or Debtor’s obligations under this Agreement;
 
(h) Transfer Restrictions.  There are no provisions contained in the certificate
of incorporation or by-laws (or equivalent organizational documents) of the
Debtor or BVI Colombia, or any other documents or agreements (other than as set
forth in the JOAs and the Colombian Farmout Agreements), that impose any form of
restriction on the transfer of the Equity Interests which have not otherwise
been enforceably and legally waived by the necessary parties;
 
 
 

--------------------------------------------------------------------------------

 
(i) Securities Laws.  None of the shares of the Equity Interests have been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject;
 
(j) Grant of Security Interest.  The pledge and assignment of the Equity
Interests and the grant of a Lien in the Collateral under this Agreement vest in
the Secured Party all rights of the Debtor in the Collateral as contemplated by
this Agreement; and
 
(k) Principal Addresses; Legal or Other Names. The location of Debtor’s chief
executive office and locations where records with respect to Collateral are kept
(including in each case the county of such locations) is in Houston, Harris
County, Texas.
 
7. Covenants.  The Debtor hereby covenants that so long as any of the Secured
Obligations remain outstanding (other than indemnification and other contingent
obligations which by their terms survive termination of the Purchase Agreement
and the other Transaction Documents) or any Transaction Document is in effect,
the Debtor shall:
 
(a) Books and Records.  Mark its books and records (and shall cause BVI Colombia
to mark its books and records) to reflect the Security Interest granted to the
Secured Party pursuant to this Agreement and the other Transaction Documents,
including entering particulars of the share pledge in the share register of BVI
Colombia, and to take all necessary steps to immediately reflect the Security
Interest granted to the Secured Party pursuant to this Agreement in the
Registry.
 
(b) Defense of Title.  Warrant and defend title to and ownership of the
Collateral at its own reasonable expense against the claims and demands brought
against the Secured Party and/or Debtor by any other parties claiming an
interest therein, keep the Collateral free from all Liens, and not sell,
exchange, transfer, convey, assign, lease or otherwise dispose of its rights in
or to the Collateral or any interest therein nor create, incur or permit to
exist any Lien whatsoever with respect to any of the Collateral or the proceeds
thereof other than that created hereby or as otherwise permitted by the Purchase
Agreement.
 
(c) Defend Against Claims.  At its reasonable expense, defend the Secured
Party’s right, title and security interest in and to the Collateral against the
claims of any other party.
 
(d) Additional Equity Interests.  Not consent to or approve the issuance to the
Debtor or any other person of (i) any additional shares of any class of ordinary
shares or other equity interests of BVI Colombia, (ii) any securities
convertible either voluntarily by the holder thereof or automatically upon the
occurrence or nonoccurrence of any event or condition into, or any securities
exchangeable for, ordinary shares of BVI Colombia or (iii) any warrants or
options of any nature of BVI Colombia.
 
 
 

--------------------------------------------------------------------------------

 
(e) Further Assurances.  Promptly execute and deliver at its expense all further
instruments and documents, cooperate with Secured Party in all respects and take
all further action that may be reasonably necessary and desirable or that the
Secured Party may reasonably request in order to (i) perfect and protect the
Security Interest created hereby in the Collateral (including, without
limitation, any and all action necessary to satisfy the Secured Party that the
Secured Party has obtained a first priority perfected Security Interest in the
Equity Interests); (ii) enable the Secured Party to exercise and enforce
hereunder with respect to its rights and remedies relating to the Collateral;
and (iii) otherwise effect the purposes of this Agreement, including, without
limitation and if requested by the Secured Party, delivering to the Secured
Party irrevocable proxies with respect to the Collateral, which irrevocable
proxies will be strictly and only used for the purpose of allowing the Secured
Party to perfect and protect the Security Interest granted or purported to be
granted hereby or to enable the Secured Party to exercise and enforce its rights
and remedies hereunder with respect to the Collateral (but only in accordance
with the terms of this Agreement following the occurrence and continuance of an
Event of Default).  The Debtor shall cause BVI Colombia to acknowledge in
writing its receipt and acceptance thereof.  Such acknowledgement shall instruct
BVI Colombia to follow instructions from the Secured Party without any Debtor’s
consultation or consent.  Debtor agrees to take, and authorizes Secured Party to
take on Debtor’s behalf, at any time when an Event of Default has occurred and
is continuing any or all of the following actions with respect to any Equity
Interests as Secured Party shall deem necessary to perfect the security interest
and pledge created hereby or to enable Secured Party to enforce its rights and
remedies hereunder: (A) to register in the name of the Investors the Equity
Interests; (B) to endorse in the name of the Investors any Equity Interests
issued in certificated form; and (C) by book entry or otherwise, identify as
belonging to the Investors a quantity of securities that constitutes all or part
of the Equity Interests registered in the name of the
Investors.  Notwithstanding the foregoing, Debtor agrees that the Equity
Interests which are not in certificated form or are otherwise in book-entry form
shall be held for the account of the Investors.
 
(f) Contractual Rights in Colombian Interest.  Agree and acknowledge that any
time, Secured Party’s enforcement of its rights and remedies regarding the
Collateral hereunder may cause a change of control or such other adverse effect
regarding ownership of the Equity Interests, and such enforcement may adversely
affect the terms and conditions under the Colombian Farmout Agreements, the
license agreements regarding each of Block CPO-4, SSJN-5 and VIM-2 with the
National Hydrocarbon Agency of Colombia and the other agreements related
thereto.  In such event, Debtor will, and will cause BVI Colombia to, (x)
immediately take any and all actions reasonably requested by Secured Party or
its designee to protect, retain and preserve all ownership and contract rights
of BVI Colombia in and to the Colombian Interests (as defined in the Purchase
Agreement) under the foregoing documents and to secure any necessary consents or
approvals in relation thereto, (y) immediately take any and all actions
reasonably requested by Secured Party or its designee to work with SK Innovation
Co, Ltd. and the National Hydrocarbon Agency of Colombia in order to facilitate
and accomplish the foregoing, and (z) refrain from taking any action to oppose,
delay or otherwise hinder the efforts of Secured Party or its designee to
protect, retain and preserve all ownership and contract rights of BVI Colombia
in and to the Colombian Interests under the foregoing documents and to secure
any necessary consents in relation thereto.
 
 
 

--------------------------------------------------------------------------------

 
(g) Amendments.  Not make or consent to any amendment or other modification or
waiver with respect to any of the Collateral or the governing documents of BVI
Colombia or enter into any agreement or allow to exist any restriction with
respect to any of the Collateral other than pursuant hereto, including, without
limitation, any amendment that would (i) impair the Collateral or adversely
affect in any respect the rights, privileges, benefits and security interests
provided to or intended to be provided to the Secured Party or (ii) that in any
way adversely affects the perfection of the Security Interest of the Secured
Party in the Collateral.  Debtor shall not permit BVI Colombia to modify its
governing documents in a manner which would affect the voting, liquidation,
preference or other rights of a holder of the Equity Interests in a manner
adverse to Secured Party’s interests.
 
(h) Compliance with Securities Laws.  File all reports and other information now
or hereafter required to be filed by the Debtor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency, including all such agencies under the laws of the British Virgin
Islands, in connection with the ownership of the Collateral.
 
(i) Application of Distributions.  At all times following the occurrence and
during the continuance of an Event of Default, distribute to Secured Party any
cash dividends or distributions received in respect of the Equity Interests, and
all such amounts shall be immediately utilized by the Secured Party to repay the
Notes and other obligations of the Companies to the Investors.
 
(j) Payment of Liabilities.  Debtor will pay all tax liabilities, assessments
and governmental charges or levies in excess of $25,000 in the aggregate upon it
or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Debtor.
 
(k) Additional Documentation.  Debtor shall:
 
(i)  
cause to be made on BVI Colombia’s register of shareholders (as held at BVI
Colombia’s registered office, containing the names and addresses of the persons
who hold shares in BVI Colombia, the number of each class and series of shares
held by each shareholder, the date on which the name of each shareholder was
entered in the register of shareholders, and the date on which any eligible
person ceased to be a shareholder of BVI Colombia, the “Register of Members”),
an annotation to include details of the pledge created by this Agreement; and

 
(ii)  
for so long as any Secured Obligations remain outstanding forthwith and from
time to time deposit with the Secured Party:

 
(x)  
all original share certificates and any other documents of title relating to the
Equity Interests (which for the avoidance of doubt includes all share
certificates and other documents of title relating to any shares in BVI Colombia
acquired by the Debtor after the date of this Agreement); and

 
(y)  
an executed and undated letter of resignation from each newly appointed director
of BVI Colombia by the Debtor in form and content satisfactory to Debtor and
Secured Party.

 
 
 

--------------------------------------------------------------------------------

 
8. Advances by the Secured Party. Upon the occurrence and during the continuance
of an Event of Default, the Secured Party may, at its sole option and in its
sole discretion, take all such action as it deems appropriate and in so doing
may expend such sums as the Secured Party may reasonably deem advisable in the
performance thereof, including, without limitation, the payment of any insurance
premiums, the payment of any taxes, a payment to obtain a release of a Lien or
potential Lien, expenditures made in defending against any adverse claim and all
other expenditures which the Secured Party may make for the protection of the
Collateral hereof or which may be compelled to make by operation of law.  All
such sums and amounts so expended shall be reimbursed by the Debtor promptly
upon timely notice thereof and demand therefore and shall constitute additional
Secured Obligations.  No such performance of any covenant or agreement by the
Secured Party on behalf of the Debtor, and no such advance or expenditure
therefor, shall relieve the Debtor of any default under the terms of this
Agreement or the other Transaction Documents.  The Secured Party may make any
payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by the
Debtor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.
 
9. Events of Default.  As used herein “Event of Default” shall mean (i) an Event
of Default as defined in the Notes or (ii) this Agreement shall for any reason
cease to be in full force and effect or cease to give the Secured Party the
liens, rights, powers and privileges purported to be created hereby.
 
10. Remedies.
 
(a) Demand Payment.  Upon the occurrence and during the continuance of an Event
of Default, the Secured Party may declare all or part of the Secured Obligations
immediately due and payable and enforce payment of the same by Debtor; provided
that any partial payments by Debtor of the Secured Obligations shall not be
deemed to be a payment in full of such amount, or an accord and satisfaction of
such amount, or a waiver by Secured Party of any of its rights or remedies
hereunder.
 
(b) General Remedies.  Upon the occurrence and during the continuance of an
Event of Default, the Secured Party shall have, in respect of the Collateral,
subject to the terms of the Intercreditor Agreement, in the Transaction
Documents or by law, the rights and remedies of a secured party under the UCC or
any other applicable law.  In addition, the Secured Party may exercise all
rights with respect to the Collateral including, without limitation, all rights
of conversion, exchange, subscription or any other rights, privileges or options
pertaining to any shares of the Collateral as if it were the absolute owner
thereof, including, but without limitation, the right to exchange, at its
discretion, any or all of the Collateral upon the merger, consolidation,
reorganization, recapitalization or other readjustment of the issuer thereof, or
upon the exercise by the issuer of any right, privilege or option pertaining to
any of the Collateral, and, in connection therewith, to deposit and deliver any
and all of the Collateral with any committee, depository, transfer agent,
registrar or other designated agent upon such terms and conditions as it may
determine, all without liability except to account for property actually
received by it.
 
 
 

--------------------------------------------------------------------------------

 
(c) Transfer and Sale of Collateral.  Upon the occurrence and during the
continuance of an Event of Default, without limiting the generality of this
Section and without notice, the Secured Party may, in its sole discretion and
subject to the terms of the Intercreditor Agreement, sell or otherwise dispose
of or realize upon the Collateral, or any part thereof, in one or more parcels,
at public or private sale, at any exchange or broker’s board or elsewhere, at
such price or prices and on such other terms as the Secured Party may deem
commercially reasonable, for cash, credit or for future delivery or otherwise in
accordance with applicable law.  To the extent permitted by law, the Secured
Party may in such event bid for the purchase of such securities.  The Debtor
agrees that, to the extent notice of sale shall be required by law and has not
been waived by such Debtor, any requirement of reasonable notice shall be met if
notice, specifying the place of any public sale or the time after which any
private sale is to be made, is personally served on or mailed, postage prepaid,
to the Debtor, in accordance with the notice provisions of the Purchase
Agreement at least ten (10) days before the time of such sale.  The Secured
Party shall not be obligated to make any sale of the Collateral regardless of
notice of sale having been given.  The Secured Party may adjourn any public or
private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned.  At any such sale, unless prohibited by
applicable law, the Secured Party may bid for and purchase the whole or any part
of the Collateral so sold free from any such right or equity of redemption.  All
moneys received by the Secured Party hereunder, whether upon sale of the
Collateral or any part thereof or otherwise, shall be held by the Secured Party
and applied by it as provided in Section 15 hereof.  No failure or delay on the
part of the Secured Party in exercising any rights hereunder shall operate as a
waiver of any such rights nor shall any single or partial exercise of any such
rights preclude any other or future exercise thereof or the exercise of any
other rights hereunder.  The Secured Party shall have no duty as to the
collection or protection of the Collateral or any income thereon nor any duty as
to preservation of any rights pertaining thereto, except to apply the funds in
accordance with the requirements of Section 15 hereof.  The Secured Party may
exercise its rights with respect to property held hereunder without resort to
other security for or sources of reimbursement for the Secured Obligations.  In
addition to the foregoing, Secured Party shall have all of the rights, remedies
and privileges of a secured party under the UCC regardless of the jurisdiction
in which enforcement hereof is sought.
 
(d) Private Sale.  The Debtor recognizes that the Secured Party may be unable to
effect (or to do so only after delay which would adversely affect the value that
might be realized from the Collateral) or may deem it impracticable to effect a
public sale of all or any part of the Equity Interests constituting the
Collateral and that the Secured Party may, therefore, determine to make one or
more private sales of any such collateral to a restricted group of purchasers
who will be obligated to agree, among other things, to acquire such securities
for their own account, for investment and not with a view to the distribution or
resale thereof.  The Debtor acknowledges that any such private sale may be at
prices and on terms less favorable to the seller than the prices and other terms
which might have been obtained at a public sale and, notwithstanding the
foregoing, agrees that such private sale shall be deemed to have been made in a
commercially reasonable manner and that the Secured Party shall have no
obligation to delay sale of any such securities for the period of time necessary
to permit the issuer of such securities to register such securities for public
sale under the Securities Act of 1933, as amended.  The Debtor further
acknowledges and agrees that any offer to sell such securities which has been
made privately in the manner described above shall be deemed to involve a
“public sale” under the UCC, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act of 1933, as amended, and the Secured
Party may, in such event, bid for the purchase of such securities.
 
 
 

--------------------------------------------------------------------------------

 
(e) Retention of Collateral.  Without limiting the application of, and Secured
Party’s rights under Section 7(i) of this Agreement, in addition to the rights
and remedies hereunder, upon the occurrence and during the continuance of an
Event of Default, the Secured Party may, after providing the notices required by
Section 9.620 of the UCC, and obtaining consent of Debtor, which consent shall
not be unreasonably withheld, or otherwise complying with the requirements of
applicable law of the relevant jurisdiction, retain all or any portion of the
Collateral in satisfaction of the Secured Obligations.  Unless and until the
Secured Party shall have provided such notices, however, the Secured Party shall
not be deemed to have retained the Collateral in satisfaction of any Secured
Obligations for any reason.
 
(f) Set Off.  Upon the occurrence and during the continuance of an Event of
Default, the Secured Party may apply and set-off (i) any deposits of Debtor held
by Secured Party or the Investors, (ii) all claims of Debtor against Secured
Party or the Investors, now or hereafter existing (iii) any other property,
rights or interests of Debtor which come into the possession or custody or under
the control of Secured Party or the Investors and (iv) the proceeds of any of
the foregoing as if the same were included in the Collateral.  Secured Party
agrees to notify Debtor promptly after any such set off or application; provided
that the failure of Secured Party to provide any such notice shall not affect
the validity of such set-off or application.  The rights of Secured Party under
this Section 10(f) are in addition to any other rights and remedies, including,
without limitation, any other rights of set-off.
 
(g) Voting and Admission.  In addition to, and notwithstanding the forgoing,
upon the occurrence and during the continuance of an Event of Default, Secured
Party may take all necessary steps in order to (x) exercise the voting rights
related to the Equity Interests, (y) take assignment of all or any portion of
the Equity Interests in connection with any foreclosure or any transaction(s)
entered into in lieu of or in connection with a foreclosure, and/or (z) be
admitted as an equity owner of BVI Colombia, with all attendant rights thereto,
without the taking of any further action by any Person, except as required by
BVI Colombia’s governing documents and the BVI Business Companies Act, 2004.
 
(h) Completion of Documents.  Upon the occurrence and during the continuance of
an Event of Default, the Secured Party may:
 
(i)  
complete the blank, signed and undated transfers;

 
 
 

--------------------------------------------------------------------------------

 
(ii)  
cause to be dated each undated letter of resignation from each director; and

 
(iii)  
date the undated shareholder power and proxy,

 
delivered to it pursuant to this Agreement.
 
(i) Cumulative Rights.  Debtor further agrees that the rights and remedies of
Secured Party under this Agreement are cumulative with and not exclusive of any
other rights or remedies which it may have under the other Transaction Documents
or applicable law.
 
11. Release of Collateral.  The Secured Party may release any of the Collateral
from this Agreement or may substitute any of the Collateral for other Collateral
without altering, varying or diminishing in any way the force, effect or Lien of
this Agreement as to any Collateral not expressly released or substituted, and
this Agreement shall continue as a first priority Lien on all Collateral not
expressly released or substituted.
 
12. Waiver of Marshaling.  The Debtor hereby waives any right to compel any
marshaling of any of the Collateral.
 
13. No Waiver.  Any and all of the Secured Party’s rights with respect to the
rights granted under this Agreement shall continue unimpaired, and the Debtor
shall be and remain obligated in accordance with the terms hereof,
notwithstanding (a) the bankruptcy, insolvency or reorganization of the Debtor,
(b) the release or substitution of any item of the Collateral at any time, or of
any rights or interests therein, or (c) any delay, extension of time, renewal,
compromise or other indulgence granted by the Secured Party in reference to any
of the Secured Obligations.  The Debtor hereby waives all notice of any such
delay, extension, release, substitution, renewal, compromise or other
indulgence, and hereby consents to be bound hereby as fully and effectively as
if the Debtor had expressly agreed thereto in advance.  No delay or extension of
time by the Secured Party in exercising any power of sale, option or other right
or remedy hereunder, and no failure by the Secured Party to give notice or make
demand, shall constitute a waiver thereof, or limit, impair or prejudice the
Secured Party’s right to take any action against any Debtor or to exercise any
other power of sale, option or any other right or remedy.
 
14. Expenses.  The Collateral shall secure, and the Debtor shall pay to the
Secured Party on demand, from time to time, all reasonable costs and expenses
(including but not limited to, reasonable attorneys’ fees and costs, taxes, and
all transfer, recording, filing and other charges) of, or incidental to, the
custody, care, transfer, administration of the Collateral or any other
collateral, or in any way relating to the enforcement, protection or
preservation of the rights or remedies of the Secured Party under this Agreement
or with respect to any of the Secured Obligations.
 
15. Rights of the Secured Party.
 
(a) Power of Attorney.  The Debtor hereby designates and appoints the Secured
Party and each of its designees or agents as attorney-in-fact of the Debtor,
irrevocably and with power of substitution, with authority to take any or all of
the following actions, which power of attorney shall become effective upon the
occurrence and during the continuance of an Event of Default:
 
(i)  
to demand, collect, settle, compromise, adjust and give discharges and releases
concerning the Collateral, all as the Secured Party may reasonably determine;

 
 
 

--------------------------------------------------------------------------------

 
(ii)  
to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

 
(iii)  
to defend, settle or compromise any action brought and, in connection with the
Collateral, give such discharge or release as the Secured Party may deem
reasonably appropriate;

 
(iv)  
to pay or discharge taxes or Liens levied or placed on or threatened against the
Collateral;

 
(v)  
to direct any parties liable for any payment under any of the Collateral to make
payment of any and all monies due and to become due thereunder directly to the
Secured Party or as the Secured Party shall direct;

 
(vi)  
to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral;

 
(vii)  
to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;

 
(viii)  
to settle, compromise or adjust any suit, action or proceeding described above
and, in connection therewith, to give such discharges or releases as the Secured
Party may deem reasonably appropriate;

 
(ix)  
to execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, pledge agreements, affidavits, notices
and other agreements, instruments and documents that the Secured Party may
determine necessary in order to perfect and maintain the Security Interests
granted in this Agreement and in order to fully consummate all of the
transactions contemplated therein;

 
(x)  
to exchange any of the Collateral or other property upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Collateral with
any committee, depository, transfer agent, registrar or other designated agency
upon such terms as the Secured Party may determine;

 
 
 

--------------------------------------------------------------------------------

 
(xi)  
to vote for a shareholder, or to sign an instrument in writing, sanctioning the
transfer of any or all of the Collateral into the name of the Secured Party or
into the name of any transferee to whom the Collateral or any part thereof may
be sold pursuant to Section 10 hereof; and

 
(xii)  
to do and perform all such other acts and things as the Secured Party may
reasonably deem to be necessary, proper or convenient in connection with the
Collateral.

 
This power of attorney is a power coupled with an interest and upon the
occurrence and during the continuance of an Event of Default shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than indemnification and other contingent obligations which by their
terms survive termination of the Purchase Agreement and the other Transaction
Documents) and any Transaction Document is in effect.  The Secured Party shall
be under no duty to exercise or withhold the exercise of any of the rights,
powers, privileges and options expressly or implicitly granted to the Secured
Party in this Agreement, and shall not be liable for any failure to do so or any
delay in doing so.  The Secured Party shall not be liable for any act or
omission or for any error of judgment or any mistake of fact or law in its
individual capacity or its capacity as attorney-in-fact except acts or omissions
resulting from its gross negligence or willful misconduct.  This power of
attorney is conferred on the Secured Party solely to protect, preserve and
realize upon its security interest in Collateral.
 
(b) Performance by the Secured Party of the Debtor’s Obligations.  If the Debtor
fails to perform any agreement or obligation contained herein, the Secured Party
itself may perform, or cause performance of, such agreement or obligation, and
the expenses of the Secured Party incurred in connection therewith shall be
payable by the Debtor pursuant to Section 8 hereof.
 
(c) Assignment by the Secured Party.  The Secured Party may from time to time
assign the Secured Obligations and any portion thereof and/or, upon and
following an Event of Default, the Collateral and any portion thereof, and the
assignee shall be entitled to all of the rights and remedies of the Secured
Party under this Agreement in relation thereto.
 
(d) The Secured Party’s Duty of Care.  Other than the exercise of reasonable
care to assure the safe custody of the Collateral while being held by the
Secured Party hereunder, the Secured Party shall have no duty or liability to
preserve rights pertaining thereto, it being understood and agreed that the
Debtor shall be responsible for preservation of all rights in the Collateral,
and the Secured Party shall be relieved of all responsibility for the Collateral
upon surrendering it or tendering the surrender of it to the Debtor.  The
Secured Party shall be deemed to have exercised reasonable care in the custody
and preservation of the Collateral in its possession if such Collateral is
accorded treatment substantially equal to that which the Secured Party accords
its own property, which shall be no less than the treatment employed by a
reasonable and prudent Person in the industry, it being understood that the
Secured Party shall not have responsibility for (i) ascertaining or taking
action with respect to calls, conversions, exchanges, maturities, tenders or
other matters relating to any Collateral, whether or not the Secured Party have
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Collateral.
 
 
 

--------------------------------------------------------------------------------

 
(e) Voting Rights in Respect of the Collateral.
 
(i)  
So long as no Event of Default shall have occurred and be continuing, to the
extent permitted by law, (i) the Debtor may exercise any and all voting and
other consensual rights pertaining to the Collateral or any part thereof for any
purpose not inconsistent with the terms of this Agreement or any other
Transaction Document and (ii) shall be permitted to receive all dividends or
other distributions, whether in cash or in kind, paid or other collateral to the
extent permitted by the Purchase Agreement; and

 
(ii)  
Upon the occurrence and during the continuance of an Event of Default, all
rights of the Debtor to exercise the voting and other consensual rights which
they would otherwise be entitled to exercise pursuant to clause (i) of this
subsection (e) shall cease and all such rights shall thereupon become vested in
the Secured Party which shall then have the sole right to exercise such voting
and other consensual rights.

 
16. Application of Proceeds.  Upon the occurrence and during the continuance of
an Event of Default, any payments in respect of the Secured Obligations and any
proceeds of any Collateral, when received by the Secured Party in cash or its
equivalent, will be applied, subject in all respects to the Intercreditor
Agreement, as follows:  first, to all reasonable costs and expenses of the
Secured Party (including, without limitation, reasonable attorneys’ fees and
expenses) incurred in connection with the implementation and/or enforcement of
this Agreement and/or any of the other Transaction Documents; second, to the
principal amount of the Secured Obligations; third, to such of the Secured
Obligations consisting of accrued but unpaid interest and fees; fourth, to all
other amounts payable with respect to the Secured Obligations; and fifth, to the
payment of the surplus, if any, to whoever may be lawfully entitled to receive
such surplus.
 
17. Costs of Counsel.  If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Secured Party employs counsel to prepare or
consider amendments, waivers or consents with respect to this Agreement, or to
take action or make a response in or with respect to any legal or arbitral
proceeding relating to this Agreement or relating to the Collateral, or to
protect the Collateral or exercise any rights or remedies under this Agreement
or with respect to the Collateral, then the Debtor agrees to promptly pay upon
demand any and all such reasonable documented costs and expenses incurred by the
Secured Party, all of which costs and expenses shall constitute Secured
Obligations hereunder.
 
 
 

--------------------------------------------------------------------------------

 
18. Continuing Agreement.
 
(a) This Agreement shall be a continuing agreement in every respect and shall
remain in full force and effect so long as any Secured Obligations shall remain
unpaid and outstanding (other than indemnification and other contingent
obligations which by their terms survive termination of the Purchase Agreement
and the other Transaction Documents).
 
(b) This Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Secured Party as a preference, fraudulent conveyance or
otherwise under any bankruptcy, insolvency or similar law, all as though such
payment had not been made; provided that in the event payment of all or any part
of the Secured Obligations is rescinded or must be restored or returned, all
reasonable costs and expenses (including, without limitation, any reasonable
legal fees and disbursements) incurred by the Secured Party in defending and
enforcing such reinstatement shall be deemed to be included as a part of the
Secured Obligations.
 
19. Amendments; Waivers; Modifications.  This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except in accordance with the terms of the Purchase Agreement.
 
20. Successors in Interest.  This Agreement shall create a continuing Lien in
the Collateral and shall be binding upon the Debtor, its successors and
permitted assigns and shall inure, together with the rights and remedies of the
Secured Party hereunder, to the Secured Party and its successors and permitted
assigns; provided, however, that the Debtor may not assign its rights or
delegate its duties hereunder without the prior written consent of the Secured
Party.  To the fullest extent permitted by law, the Debtor hereby releases the
Secured Party and its successors and permitted assigns, from any liability for
any act or omission relating to this Agreement or the Collateral, except to the
extent such liability arose from the gross negligence or willful misconduct of
the Secured Party.
 
21. Notices.  All notices required or permitted to be given under this Agreement
shall be in conformance with the Purchase Agreement.
 
22. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument.
 
23. Headings.  The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning or construction
of any provision of this Agreement.
 
24. Governing Law; Consent to Jurisdiction and Service of Process; Waiver of
Jury Trial.
 
(a) THIS AGREEMENT AND THE OTHER DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO
CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO PRINCIPLES OF
CONFLICTS OF LAW.
 
 
 

--------------------------------------------------------------------------------

 
(b) THE DEBTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS
LOCATED IN THE COUNTY OF HARRIS, STATE OF TEXAS SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE DEBTOR, ON
THE ONE HAND, AND THE SECURED PARTY, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE OTHER DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER DOCUMENTS.
 
(c) THE PARTIES HERETO DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  TO THE EXTENT NOT PROHIBITED BY LAW, THE PARTIES
HERETO WAIVE ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING
BROUGHT TO RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE
BETWEEN THE PLEDGEE AND/OR THE DEBTOR ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER DOCUMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
 
25. Severability.  If any provision of this Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
 
26. Entirety.  This Agreement and the other Transaction Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Transaction Documents or the
transactions contemplated herein and therein.
 
27. Survival.  All representations and warranties of each Debtor hereunder shall
survive the execution and delivery of this Agreement and the other Transaction
Documents.
 
28. Other Security.  To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real and other personal property owned by the Debtor), or by a
guarantee, endorsement or property of any other Person, then the Secured Party
shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence and during the continuance of any Event of
Default, and the Secured Party has the right, in its sole discretion, to
determine which rights, Liens or remedies the Secured Party shall at any time
pursue, relinquish, subordinate, modify or take with respect thereto, without in
any way modifying or affecting any of them or any of the Secured Party’ rights
or the Secured Obligations under this Agreement or under any other of the
Transaction Documents.
 
29. Indemnification.  Debtor agrees to indemnify, defend and hold harmless
Secured Party and Investors, any and all persons controlling, controlled by or
under common control with Secured Party and Investors, and all officers,
attorneys, directors, shareholders, agents and employees of such persons (all of
the foregoing, collectively, “Indemnitees”) from and against (a) any taxes,
liabilities, obligations, losses, penalties, suits, costs, actions, judgments,
claims and damages, including reasonable fees, disbursements and out-of-pocket
expenses of outside counsel, and other expenses incurred in connection with the
taking of action by any Indemnitee, in good faith, in respect of any transaction
effected under this Agreement or in connection with the lien provided for
herein, including, without limitation, any taxes payable in connection with the
delivery or registration of any of the Equity Interests as provided herein, and
(b) any liabilities, obligations, losses, penalties, suits, costs, actions,
judgments, claims and damages, including reasonable fees, disbursements and
out-of-pocket expenses of outside counsel and other expenses incurred by any
Indemnitee in any litigation, proceeding or investigation, including, without
limitation, any of the foregoing brought under any federal or state securities
laws which is threatened, instituted or conducted by any governmental agency or
instrumentality or any other person with respect to any aspect of or any
transaction contemplated by or referred to in this Agreement; provided that
Debtor shall not be required to indemnify any Indemnitee against any of the
matters described in the preceding clause (a) or clause (b) directly arising out
of such Indemnitee’s gross negligence or willful misconduct as determined by a
final non-appealable decision of any court of applicable jurisdiction. The
obligations of Debtor under this Section shall survive the termination of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 
30. Controlling Agreement.  With respect solely to the relative rights and
obligations of the Secured Party and the Investors, and not with respect to any
right or obligation of the Companies under any Transaction Document, in the
event of any conflict between the provisions of this Agreement and the
provisions of the Intercreditor Agreement, the provisions of the Intercreditor
Agreement shall govern and control.
 
31. Termination.  Subject in all respects to the terms of the Escrow Agreement
and the reinstatement provisions of the Purchase Agreement, upon payment in full
of the Secured Obligations, Secured Party’s rights under this Agreement, and the
Security Interest created hereby and under the other Documents, shall
immediately terminate and Secured Party shall (i) execute and deliver to Debtor,
without recourse, representation or warranty, (A) UCC-3 termination statements
(or similar documents and agreements) required to terminate all of Secured
Party’s rights under this Agreement and all other Documents and (B) such other
agreements and documents reasonably required to terminate, or evidence the
termination of, the Security Interest created hereby and under the other
Documents and (ii) return to Debtor all certificates and other Collateral to the
extent the same have not been sold or otherwise disposed of or applied in
accordance with the terms hereof.
 


 
[Remainder of page intentionally left blank.]
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
duly executed and delivered as of the day and year first above written.
 
DEBTOR:


GULF UNITED ENERGY, INC., a Nevada corporation


By:_______________________________
John B. Connally III
Chief Executive Officer




SECURED PARTY:


SYDSON OIL & GAS INVESTMENTS, LLC,
as Administrative Agent
 
By:_______________________________
Michael J. Mayell
Manager






 

 
 
 

--------------------------------------------------------------------------------

 
Annex A
 
NOTICE OF PLEDGE
 
October 29, 2012
 
Gulf United de Colombia Ltd.
Sea Meadow House, Blackburne Highway
PO Box 116
Road Town, Tortola,
British Virgin Islands
 
Gentlemen:
 
This is to advise you that under the terms of that certain Pledge Agreement of
even date herewith (the “Pledge Agreement”), Gulf United Energy, Inc., a Nevada
corporation (the “Debtor”), has granted Sydson Oil & Gas Investments, LLC, a
Delaware limited liability company, in its capacity as Administrative Agent
(herein called “Secured Party”) pursuant to the Intercreditor Agreement of even
date hereof, for the benefit of itself and the Investors that are parties to the
Purchase Agreement, together with other investors that join the Purchase
Agreement pursuant to a Joinder Agreement, as defined therein,  (each an
“Investor” and collectively the “Investors”) a security interest in all of its
ownership interests (“Equity Interests”) in and to Gulf United de Colombia Ltd.,
a company organized and existing under the laws of the British Virgin Islands
and wholly-owned subsidiary of the Debtor (“Issuer”), whether now owned or
hereafter acquired by Debtor (together with any distributions, including without
limitation liquidating distributions, equity holder distributions, preemptive
rights to acquire additional Equity Interests, distributions paid in cash or
securities, or other properties to which Debtor hereafter may be entitled to
receive on account of such Equity Interests), which Equity Interests presently
constitute 100 ordinary shares in Issuer.  The security interest secures the
Secured Obligations described in the Pledge Agreement to Secured Party, for the
benefit of itself and the Investors.
 
Until notified otherwise in writing by Secured Party, following the occurrence
and during the continuance of an Event of Default (as defined in the Pledge
Agreement), you agree to follow directions of Secured Party regarding the Equity
Interests and you hereby are directed to deliver after the date hereof any
non-cash distributions and any and all other certificates, warrants or other
property (other than cash) in which Secured Party has been granted a security
interest as described above, directly to Secured Party at:
 
Sydson Oil & Gas Investments, LLC
[__]


 
 

--------------------------------------------------------------------------------

 
Following the occurrence and during the continuance of an Event of Default, you
are also directed to deliver all dividends, distributions and other property in
the form of cash or other immediately available funds directly to Secured Party
at the above noted address or if by wire transfer:
 
Sydson Oil & Gas Investments, LLC
[__]
 
By their signatures on this letter, each of Debtor and Issuer agrees that,
following the occurrence and during the continuance of an Event of Default, (a)
Secured Party may exercise the voting rights related to the Equity Interests in
accordance with the terms of the Pledge Agreement and (b) Issuer shall not
challenge, dispute or take any action to prevent Secured Party’s exercise of the
voting rights provided for in the Pledge Agreement so long as those rights are
exercised in accordance with the terms of the Pledge Agreement, and each of
Debtor and Issuer hereby (x) consents to the assignment of all or any portion of
the Equity Interests to Secured Party or any of its designees in connection with
any foreclosure or any transaction(s) entered into in lieu of or in connection
with a foreclosure in accordance with the Pledge Agreement, (y) consents to the
admission of Secured Party or any of its designees as equity owners of Issuer
without the taking of any further action by Issuer, Debtor, Secured Party or any
of their designees, all notwithstanding any provision or requirement to the
contrary in any of Issuer’s governing documents, to permit Secured Party and its
designees to exercise its rights under the Pledge Agreement and (z) waives its
rights, to the extent it has any, under their governing documents to the extent
such rights conflict with the provisions of and rights granted to Secured Party
herein or in the Pledge Agreement to permit Secured Party to exercise its rights
under the Pledge Agreement.
 
Yours very truly,


SYDSON OIL & GAS INVESTMENTS, LLC,
as Administrative Agent and Secured Party
 
By:_______________________________
Michael J. Mayell
Manager


 
 

--------------------------------------------------------------------------------

 
DEBTOR:
 
GULF UNITED ENERGY, INC., a Nevada corporation
 


 
By:_______________________________
John B. Connally III
Chief Executive Officer
 


 
Acknowledged and agreed to as of the day and year first written above.
 


ISSUER:


GULF UNITED ENERGY DE COLOMBIA LTD.
 
 
By:_______________________________
John B. Connally III
Attorney-in-Fact
 

 
 
 

--------------------------------------------------------------------------------

 